Exhibit 10.1

Execution Version

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

AMENDED AND RESTATED MARKETING AGREEMENT

This Amended and Restated Marketing Agreement (the “Agreement”) dated as of
November 17, 2008 is by and between Jackson Hewitt Inc. whose address is 3
Sylvan Way, Parsippany, New Jersey 07054 (“Company”) and MetaBank d/b/a Meta
Payment Systems whose address is 5501 Broadband Lane, Sioux Falls, South Dakota
57108 (“Bank”). Each may be referred to as a “Party” or collectively as
“Parties.” Capitalized terms not defined in the context of a provision of this
Agreement have the meanings set forth in Article I.

RECITALS

WHEREAS, Company and Bank are parties to that certain Card Marketing Agreement,
dated December 10, 2007 (“Original Agreement”);

WHEREAS, Company (i) is the franchisor of the Jackson Hewitt Tax Service® tax
preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Services of America, Inc., a wholly owned
subsidiary, owns and operates certain Jackson Hewitt Tax Service locations
(“Corporate Stores,” and together with Franchisees, “Operators”);

WHEREAS, the Operators provide income tax return preparation with electronic
filing and related services to their customers (“Customers”);

WHEREAS, Bank is a duly registered principal member of the MasterCard, Discover,
and the Visa payment card associations (each a “System” and, collectively, the
“Systems”) and is authorized to provide the Programs;

WHEREAS, Company desires to offer the Programs to (i) Customers, (ii) employees
of Franchisees, Company, and Company’s affiliates (collectively, the
“Employees”), and (iii) certain other eligible Persons; and

WHEREAS, Company and Bank wish to amend and restate the Original Agreement on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, the receipt and sufficiency of which is acknowledged, the
Parties, intending to be legally bound, agree as follows:

ARTICLE I - DEFINITIONS

Except as otherwise specifically indicated, the following terms shall have the
following meanings in this Agreement (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Applicable Law” means, collectively, (i) the Rules, (ii) the Guidelines, and
(iii) all other federal, state and local statutes, codes, regulations, rules,
laws, published regulatory guidelines and judicial or administrative orders and
interpretations which are applicable to the Cards, Programs, and each Party in
the performance of its obligations under this Agreement, as they may be modified
from time to time.

“Applicant” means any Person who applies for a Card or Credit Product.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which banks in the State of South Dakota are required or permitted
by law to be closed.

“Card” or “iPower Card” means a non-personalized or personalized System branded,
prepaid, reloadable, debit card bearing Company Intellectual Property issued
within a Card Program by Bank.

“Card Deliverables” means the Cards, Cardholder Agreements, Card Packets, and
all disclosures, consents and procedures required under Applicable Law with
respect to a Card Program.

 

1



--------------------------------------------------------------------------------

Execution Version

 

“Card Packet” means the Card, Card carrier, Card activation sticker on the Card,
welcome brochure or letter, Cardholder Agreement, Bank’s privacy policy, related
promotional material (as mutually agreed), and the outer envelope and such other
materials as Bank and Company mutually agree.

“Card Processor” means any Person engaged from time to time by Bank to
(i) produce, emboss and deliver Cards, (ii) assemble enrollment kits,
(iii) effect and process Cardholders’ transactions on the Cards, and
(iv) perform any other Processing Services on behalf of Bank with respect to a
Card Program.

“Card Program” means the iPower Card for Disbursements Program described in
Exhibit A-1 or the iPower Card with iAdvance Program described in Exhibit A-2
(collectively, the “Card Programs”).

“Card Services” means the prepaid card services provided by Bank to Cardholders
through use of the Cards, and all customer service provided by Bank to
Cardholders in connection with the Cards, all as set forth in the Cardholder
Agreement or this Agreement.

“Cardholder” means any Person to whom a Card is issued.

“Cardholder Agreement” means the agreement between Bank and a Cardholder
governing the terms and use of a Card.

“Cardholder Funds” means the funds available for use by a Cardholder from Loads
and/or Credit Disbursements after recording the debits and credits with respect
to transactions originated by or on behalf of a Cardholder.

“Contract Year” means a period of twelve consecutive months beginning on the
execution date of this Agreement or each anniversary of the execution date of
this Agreement, whichever is applicable, and ending on the day immediately
preceding the anniversary of the execution date of this Agreement.

“Credit Agreement” means the agreement between a Cardholder and Bank setting
forth the terms and conditions applicable to each Credit Product Program. A copy
of the Credit Agreement for each Credit Product Program is appended as an
attachment to the exhibit describing each such Credit Product Program.

“Credit Disbursement” means the disbursement of loan advances under Credit
Product Programs.

“Credit Documents” means the Credit Agreement, Credit Product application
(including any acknowledgment or consent, to the extent applicable) and any
other documents that evidence a Cardholder’s obligation to repay funds advanced
by Bank to Cardholder under a Credit Product Program. For avoidance of doubt,
the term Credit Documents shall not include any Company documents prepared in
connection with any tax, budgeting, planning services, or related promotional
offers, coupons, sweepstakes, and the like provided by Company to Customers,
Employees or other Persons.

“Credit Processor” means any Person engaged from time to time by Bank to
(i) effect and process transactions initiated by or on behalf of a Cardholder
with respect to a Credit Product Program, and (ii) provide any other Processing
Services on behalf of Bank with respect to the Credit Products.

“Credit Products” or “Credit Product Programs” means all credit programs
provided by Bank to Customers, Employees, and other Persons, the financial terms
of which are set forth on an exhibit to this Agreement. The term “Credit
Products” is currently limited to the iAdvance Credit Product (as described in
Exhibit A-3) and the iPower Plus Line of Credit Product (as described in Exhibit
A-5).

“Credit Services” means the services provided by Bank to Cardholders in
connection with a Credit Product Program, and all customer service provided by
Bank to Cardholders in connection therewith, all as set forth in the applicable
Credit Agreement or this Agreement.

“Effective Date” means December 10, 2007, the date the Original Agreement first
went into effect.

“Funds Transfer Information” means information provided to Bank by Company so
that Bank can credit or debit the Omnibus Account in connection with the
Cardholder Funds made available to each Cardholder.

“Intellectual Property” means all Marks, and patents, copyrights, other
information, art or design work, copy or other material for which a Party holds
intellectual property rights, and all trade secrets, confidential and
proprietary information, business models, methods of doing business, know-how
and all other intellectual property rights.

“Load” means that value has been added to a Card from a source other than Credit
Disbursements.

 

Confidential    2   



--------------------------------------------------------------------------------

Execution Version

 

“Mark” means the service marks and trademarks of each member of the System,
Bank, and Company, including but not limited to, the names and other distinctive
marks or logos which identify the Systems, Bank, and Company.

“Marketing Materials” shall mean any marketing material, advertising pieces,
sales literature, scripts, and other materials, including but not limited to,
email solicitation messages, published advertising (such as newspaper and
magazine advertisements), Internet media, telemarketing scripts, television or
radio advertisements, brochures, card designs, disclosures, frequently asked
questions, interview or public speaking scripts and talking points, sales
materials, and press releases, produced by Company and used by Company and/or
Operators relating to a Program (which materials shall expressly exclude any and
all materials included in the Card Packet, and any other materials Bank may, in
its discretion, produce and or distribute to prospective Applicants or
Cardholders in accordance with the terms of the Agreement).

“Omnibus Account” means an account (i) that is insured by the Federal Deposit
Insurance Corporation, (ii) that is created and established by Bank on behalf of
Cardholders at Bank in connection with the Programs, and (iii) into which funds
Loads and Credit Disbursements will be deposited to provide Cardholders access
to Cardholder Funds.

“Person” means, as the context requires, a human being and/or any firm,
corporation, partnership (including, without limitation, general partnerships,
limited partnerships, and limited liability partnerships), limited liability
company, joint venture, business trust, association or other legal entity other
than a Party.

“Pre Tax Season” means the period beginning on [*] and ending on [*], or such
other period as may otherwise be mutually agreed upon by the Parties.

“Processing Services” means those services described herein or commonly
performed under the management and direction of Bank by a Card Processor or
Credit Processor which are necessary to manage a Program and process
transactions in accordance with Applicable Law. Such services shall include but
shall not be limited to: set-up and maintenance of a Program and Cards,
transaction authorization, processing, clearing and Settlement, System access,
Card Services, Credit Services, Cardholder dispute resolution, collections,
System compliance, regulatory compliance, security and fraud control, and
activity reporting.

“Program” means a Card Program or a Credit Product Program (collectively, the
“Programs”).

“Provider” means the financial institution(s) identified by Company, from time
to time, as a provider of Tax Related Financial Products.

[*]

“Regulatory Authority” means, as the context requires, any System; the State of
South Dakota; the Office of Thrift Supervision; the Federal Reserve Board; the
Federal Deposit Insurance Corporation, and any federal or state agency having
jurisdiction over Bank or Company.

“Rules” means, as applicable, the by-laws and operating rules of any System
member and Bank’s published policies and procedures applicable to the Programs,
as promulgated by Bank’s Board of Directors in good faith to ensure Bank’s
safety and soundness.

“Settlement” means the movement and reconciliation of funds between Bank and
System members in accordance with the Rules.

“Tax Refund” means a refund by a taxing authority of funds paid by a Customer in
excess of such Customer’s tax liability to such taxing authority.

“Tax Related Financial Products” means loan and non-loan products provided by
Providers to Customers from time to time through Operators. As of the Effective
Date, Tax Related Financial Products consist of Assisted Refunds, Assisted
Refund/Bank Loans, Refund Anticipation Loans, and Money Now Loans.

“Tax Season” means the period beginning on January 2 or on such later date as
the parties mutually agree upon and ending on April 15th or on such later date
as the Internal Revenue Service permits the filing of federal income tax returns
without the taxpayer requesting an extension. Unless otherwise specified, the
term “Tax Season” shall also include the corresponding Pre Tax Season.

 

Confidential    3   



--------------------------------------------------------------------------------

Execution Version

 

“Term Year” means any calendar year during the Term of this Agreement beginning
January 1 and ending December 31, except that the first Term Year shall mean the
period beginning on the Effective Date of this Agreement and ending on
December 31 of the next calendar year.

ARTICLE II - PRODUCTS

Section 2.1 Bank and Company have agreed to provide the Programs described in
Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-5, beginning on one or more
mutually agreeable dates after the Effective Date pursuant to the terms
described in such Exhibits.

Section 2.2 Upon completion of development and testing, Bank intends to offer
additional programs during the Term, including, without limitation, (a) [*],
(b) a rewards program currently known as the iPower Rewards Program, and (c) any
other customized programs that the Parties may mutually agree to make available
to Customers, Employees and other Persons during the Term. Any additional
programs provided by Bank pursuant to this Agreement, including the proposed
programs described in this Section, shall be separately described and agreed to
in writing by the Parties and attached as exhibits to this Agreement. Nothing in
this Section 2.2 shall constitute a binding obligation on Bank to offer such
additional programs.

Section 2.3 [*]

Section 2.4. Subject to Bank approval and provided such features and
enhancements comply with Applicable Law, Bank agrees to use commercially
reasonable efforts to introduce new features to or otherwise enhance a Card
Program within a reasonable time and upon mutually agreeable terms after receipt
of Company’s reasonable request.

ARTICLE III

ARTICLE III - DUTIES OF BANK

Section 3.1 General.

Bank shall perform through itself, or with Company’s prior written approval, the
Bank’s processors or affiliates, all Processing Services, including, without
limitation, the following:

(a) establish, maintain and manage the relationship between Bank, as the issuer
of the Cards, and Applicants and Cardholders;

(b) prepare and produce the Card Deliverables,

(c) prepare the Credit Documents related to the Credit Products, which shall be
reproduced and provided to Applicants by Operators exactly as agreed upon by the
Parties, and, in the case of the iPower Line of Credit Program, signed by
Applicants and, if applicable, the joint filer pursuant to Applicable Law;

(d) replenish non-personalized Card stock upon request by Company no later than
December 15 of each year, as required by a Card Program at any other time of the
year, or as otherwise mutually agreed upon by the Parties;

(e) distribute, as mutually agreed to ensure agreed upon delivery deadlines,
(i) Card Packets and applicable Credit Documents to Company, Operators or
otherwise (at Company’s reasonable discretion), (ii) any subsequent disclosures
required to be provided to Cardholders under the terms of the Cardholder
Agreement, Credit Agreement and/or Applicable Law or this Agreement,
(iii) electronic transaction histories to Cardholders that detail the activity
on such Cardholder’s Card, and (iv) periodic statements to participating
Cardholders that detail the transaction history and rate information for each
Credit Product Program in which they are enrolled; provided that with respect to
subpart (i) in this Section 3.1(e), overnight delivery shall be the method of
distribution if needed to ensure an Operator has sufficient supply of materials
at all times during Tax Season;

(f) provide a Card manufacturing and embossing schedule upon mutual consent for
the 2008/2009 Tax Season and for each subsequent Tax Season;

(g) deliver to Company’s processing centers the number of Cards that Bank and
Company mutually agree is sufficient to meet reasonably anticipated demand;

(h) subject to Section 3.10, receive and process Funds Transfer Information and
make funds available via a Load or Credit Disbursement for a Cardholder such
that Cardholder Funds are available within one hour of Bank’s receipt of such
Cardholder’s Funds Transfer Information;

 

Confidential    4   



--------------------------------------------------------------------------------

Execution Version

 

(i) at Bank’s expense, conduct all Office of Foreign Assets Control screening
upon receipt of Funds Transfer Information;

(j) authorize and effect credits to and debits from Cardholder Funds in
connection with transactions initiated on Cards by or on behalf of Cardholders,
and maintain (or cause to be maintained on its behalf) records of such
transactions and fees related thereto, consistent with industry standards;

(k) (i) include written disclosures in each Card Packet that lists all actions a
Cardholder should take in the event such Cardholder’s Card or PIN is damaged,
lost or stolen and, (ii) upon receiving notice from a Cardholder that his or her
Card or PIN has been damaged, lost or stolen, take prompt action to block the
Card and promptly issue a replacement Card in accordance with Applicable Law.
Cards may be delivered via overnight carrier upon request by and at the sole
cost of the Cardholder;

(l) maintain in full force and effect all licenses, permits and other
governmental authorizations required of it to perform its obligations under this
Agreement;

(m) comply with all the terms and conditions set forth in the Cardholder
Agreement, the Credit Documents, the provisions of this Agreement, as the same
may hereafter be amended in accordance with the terms of this Agreement, and
Applicable Law in connection with the conduct of its business and its
participation in each Program (including the provision of Processing Services);

(n) ensure that the Processing Services comply with Applicable Law, including,
but not limited to, consumer protection laws, laws that regulate unfair and
deceptive acts and practices, anti-money laundering laws and abandoned property
laws;

(o) ensure that all Card Deliverables and Credit Documents comply with
Applicable Law;

(p) promptly give written notice to Company of any material adverse change in
the business, properties, assets, operations or condition, financial or
otherwise, and any pending, or threatened litigation involving a Program;

(q) own or otherwise hold valid rights to use its Marks that are used in
connection with a Program;

(r) maintain and protect the confidentiality of Customer Information (as defined
in Section 9.3) furnished to Bank by (or on behalf of) Company, Operators,
Customers, Employees or other Persons;

(s) provide to Company such documentation and information that Company may
reasonably request to confirm Bank’s compliance with its obligations under this
Agreement;

(t) comply with Bank’s privacy policy.

Section 3.2 Documentation for Programs

(a) Initial Program Documentation.

(i) With respect to the iAdvance Credit Product Program, as such term is defined
in paragraph 1 of Exhibit A-3, and any additional programs the Parties may
mutually agree to offer to Cardholders year round, Bank, at its sole expense,
shall design and provide to Company for review and reasonable suggestion and
comment the proposed form and content of all Card Deliverables or Credit
Documents, whichever is applicable (“the Program Documentation”), for each such
Program at least thirty (30) days prior to implementation of any such Program.

(ii) With respect to the Card Programs, iPower Plus Line of Credit Program and
any additional programs the Parties may mutually agree to offer only during a
Tax Season, Bank, at its sole expense, shall design and provide to Company for
review and reasonable suggestion and comment the proposed form and content of
all Program Documentation for each such Program. Bank shall use reasonable
efforts to provide all such Program Documentation to Company for review and
reasonable suggestion and comment prior to September 1 of each upcoming Tax
Season during the Term.

(b) Changes to Program Documentation.

(i) The Program Documentation relating to the Programs described in
Section 3.2(a)(i) may be subsequently changed from time to time by Bank in its
sole discretion as Bank deems necessary.

 

Confidential    5   



--------------------------------------------------------------------------------

Execution Version

 

(ii) Any changes to the Program Documentation for any for the applicable
Programs described in 3.2(a)(ii) shall be provided by Bank to Company in writing
at least thirty (30) days prior to the proposed change becoming effective (or
such shorter time as may be required by a Regulatory Authority) by Bank
delivering to Company a written notice of change that includes (i) a summary of
the changes to the Program Documentation and the date when such changes are
proposed to go into effect and (ii) the reason for the changes. Company may
object to such changes if Company determines that Bank’s proposed changes
violate Applicable Law or that such changes will have a significant adverse
economic impact on Company (each a “Permissible Reason”). If Company objects to
the proposed changes, Company must notify Bank by providing a written notice of
objection within ten (10) Business Days of Company’s receipt of Bank’s written
notice of change. Company’s written notice of objection must state the
Permissible Reason for the objection and include written support for its
determination. Following Bank’s receipt of Company’s notice of objection, the
Parties shall use commercially reasonable efforts to work together to develop
mutually acceptable changes that will satisfy Company’s objections. If the
Parties are unable to develop mutually acceptable changes to the Program
Documentation, either Party may terminate the Program to which the proposed
changes relate pursuant to Section 8.3 of this Agreement. If for any reason,
Company fails to respond to Bank with a notice of objection within the required
time frame, such changes to the Program Documentation shall be deemed approved.

Section 3.3 Designated Contact.

Bank agrees to designate a program manager who shall serve as the primary
contact for Company regarding the Programs, and to provide such other technical
and operational support as Company may reasonably request to implement and
manage the operation of the Programs.

Section 3.4 Customer Service.

(a) Cardholder Support. Bank shall perform all customer service functions with
respect to the Programs. Each Card (and any Cardholder communication relating
thereto) shall identify a toll-free telephone number and Internet website
address through which Cardholders may obtain information and make inquiries
regarding the Cards and Credit Products. Specifically, during the Term, Bank
shall (i) maintain a toll free telephone number with Interactive Voice Response
(“IVR”) service (in English and, except in the case of the iAdvance Credit
Product, Spanish) and Internet website for Cardholders to check available
balances, transactions, or request a new PIN, or request Credit Disbursements
(if applicable), which service shall be available 24 hours per day, seven days
per week; and (ii) provide live operator customer service (in English and,
except in the case of the iAdvance Credit Product, Spanish) for the Card
Programs through the IVR service Monday through Friday 9 a.m. – 11 p.m.,
Saturday 9 a.m. – 6 p.m., Sunday 11 a.m. – 5 p.m. beginning January 11 and
ending on April 30 (with the exception of holidays and in all cases, Eastern
time) and, with respect to any Credit Product, at such times as the parties
shall mutually agree upon. Bank shall service all inquiries and matters relating
to the Cards and Credit Products in a prompt and professional manner in
accordance with industry standards of practice, and in compliance with
Applicable Law. Without limiting the foregoing, Bank shall use commercially
reasonable efforts to respond to Cardholder inquiries in accordance with the
service level agreements (“SLAs”) established between Bank and the Card
Processor or Credit Processor, which SLAs are attached hereto as Exhibit B. Bank
shall send an updated copy of such SLAs to Company upon any revision of such
SLAs. At all other times, Bank shall provide customer service levels that are
customary for debit card providers.

(b) Operator Support. During the Term, maintain a toll free telephone number
(separate from the telephone number established and maintained by Bank pursuant
to Section 3.5(a)), with live operator customer service (in English and, except
in the case of the iAdvance Credit Product, Spanish) for Operators to obtain
information and make inquiries regarding the Programs, including the Cards,
Credit Products, Processing Services and the terms and conditions set forth in
the Cardholder Agreement and Credit Documents, which service shall be available
(i) Monday through Friday 9 a.m. – 11 p.m., Saturday 9 a.m. – 6 p.m., Sunday 11
a.m. – 5 p.m. beginning January 11 and ending on April 30 (with the exception of
holidays and in all cases, Eastern time) and (ii) during all times during the
Term, Monday through Friday 9 a.m. – 5 p.m. to provide such information and to
handle such inquiries (with the exception of holidays and for each U.S. time
zone). Bank shall service all inquiries of the Operators in a prompt and
professional manner in accordance with industry standards of practice, and in
compliance with Applicable Law. At all other times, Bank shall provide customer
service levels that are customary for debit card providers and shall require
that all customer service representatives are sufficiently familiar with all
aspects of the Programs.

(c) Call Referrals. Company shall refer all Cardholder inquiries regarding the
Cards, Card Services, or Credit Services to the toll-free phone number provided
to it by Bank. Bank shall refer all inquiries regarding the status of any
Cardholder’s Tax Refund or Tax

 

Confidential    6   



--------------------------------------------------------------------------------

Execution Version

 

Related Financial Product and all other inquiries that are unrelated to the
Cards, Card Services, or Credit Services to Company’s customer service call
center or to the relevant Provider call center, as applicable. Bank shall handle
all inquiries or disputes relating to the Cards, Card Services or Credit
Services, and Company shall handle all Cardholder inquiries or disputes relating
to Company’s and its Providers’ products and services, in each case, in
compliance with Applicable Law.

Section 3.5 Memberships in System.

Bank shall obtain and maintain its membership in each System and maintain all
related licensing rights (“Membership”) at its sole expense, and shall timely
pay all fees, dues, and assessments associated therewith. If a System elects to
terminate Bank’s Membership for any reason, Bank shall give notice to Company
promptly after it receives notice from such System.

Section 3.6 Program Services.

Bank shall be solely responsible for the production of all Card Packets,
including, without limitation, all expenses related thereto. The Cardholder
Agreement shall identify Bank as the issuer of the Cards and holder of all
Cardholder Funds.

Section 3.7 Bank Enhancements.

If during the Term Bank develops new features or functionality related to tax
preparation services provided by Company or its Operators to Customers (“Bank
Enhancements”), Bank will offer Bank Enhancements to Company prior to offering
them to a Company Competitor. Bank Enhancements do not include features under
development by Bank prior to the Effective Date of this Agreement that have been
communicated to the market or otherwise disclosed to the Company, including such
products as network messaging or any other feature that Bank develops at the
request of any of Bank’s customers. As used herein “Company Competitor” means
any business directly or indirectly engaged in the preparation of individual
income tax returns, including, but not limited to, tax preparation services,
aggregators and businesses engaged in the development of computer software used
for the purpose of preparing individual income tax returns.

Section 3.8 New Features.

Bank agrees that for any new feature or functionality that Company designs and
offers solely to Bank, Bank will not make any of these features or
functionalities available to Company’s competitors. Notwithstanding the
foregoing, should a Company competitor, without any support or assistance from
Bank, create a similar feature, Bank shall have the right to support and deliver
such feature, but only to the extent that it can do so without violating its
obligations under this Agreement.

Section 3.9 Subcontractors.

Upon Company’s prior written consent, not to be unreasonably withheld by
Company, Bank may contract with one or more Persons to perform services that
enable Bank to perform its obligations under this Agreement, the Cardholder
Agreement, or any Credit Agreement. Bank agrees that any Person with which it
subcontracts shall be bound by the applicable obligations and representations
and warranties and to the service levels described herein and that
subcontracting shall not result in any degradation of the Processing Services.
Notwithstanding anything to the contrary in any such subcontract, Bank shall
retain full responsibility for any acts or omissions of any such subcontractor.

Section 3.10 Card Loads.

Bank covenants that 99% of all Loads requested by or for a Cardholder and Credit
Disbursements requested by or for a Cardholder with respect to the iPower Plus
Line of Credit Program shall be available for such Cardholder’s use within one
hour of Bank’s receipt of a Cardholder’s Funds Transfer Information.

Section 3.11 Pay Compensation.

Bank shall pay as and when due the compensation to which Company is entitled, as
set forth in Exhibit A to this Agreement.

Section 3.12 Communications with Governmental Authorities.

Unless otherwise prohibited by Applicable Law or a Regulatory Authority, Bank
shall promptly notify Company of any communications from or with a Regulatory
Authority or any official thereof, including without limitation any member of

 

Confidential    7   



--------------------------------------------------------------------------------

Execution Version

 

Congress, official of the executive branch of the United States Government,
state legislator, or federal or state agency with respect to a Program and
promptly provide Company with a summary of any written or verbal correspondence
or communications with or from any of the above parties, to the extent such
correspondence or communications (a) negatively impact the continuation of the
Program; (b) contain criticisms regarding operation of the Program; or
(c) provide guidance to make changes to any aspect of the Program.

ARTICLE IV - DUTIES OF COMPANY

Section 4.1 General.

During the Term, Company shall:

(a) subject to the terms of this Agreement and Applicable Law, (i) distribute
Cards and Credit Documents to Operators, as mutually agreed to ensure agreed
upon delivery deadlines, (ii) provide Operators with the tools necessary to
prepare and electronically transmit Customer tax returns to the Internal Revenue
Service and applicable state taxing authorities, and (iii) facilitate the offer
and sale of Tax Related Financial Products;

(b) for applicable Programs, require Operators to (i) verify the identity of
Applicants who apply for a Card or Credit Product in accordance with Company’s
standard authentication policies and procedures, which shall be of the same
quality as Bank’s policies and procedures, (ii) distribute a Card Packet to
Applicants who are approved for a Card, (iii) distribute a Credit Agreement to
Applicants who are approved for a Credit Product in accordance with Applicable
Law;

(c) subject to Applicable Law, exercise due care to accurately provide or
require Operators to accurately provide Applicant’s personal data that may be
required to participate in a Program, such as name, address, social security
number, home phone number, and any other information Bank reasonably requests in
connection with the issuance of Cards and providing of Credit Products to
Applicants (“Enrollment Information”) to Bank (or its permitted designee) on the
same day as the Enrollment Information becomes available to Company or its
Operators, in such format and through such means or media as Bank and Company
shall mutually agree;

(d) require its Operators to ensure that all applications for Cards and any
applications, acknowledgement or consents related to the Credit Products are
properly executed by the Applicant and, if applicable, the joint filer pursuant
to Applicable Law;

(e) provide, or arrange for the provision of, Funds Transfer Information to Bank
(or its permitted designee), on the same day as the such information becomes
available to Company or its Operators, in such format and through such means or
media as Bank and Company shall mutually agree;

(f) own or otherwise hold valid rights to use its Marks that are used in
connection with a Program;

(g) provide reasonable efforts to act as the liaison between Bank and any
Provider;

(h) maintain, and require Operators to maintain, in full force and effect, all
licenses, permits and other governmental authorizations required of Company or
an Operator to perform Company’s obligations under this Agreement or to provide
any tax planning or budgeting services in conjunction with the Programs provided
under this Agreement;

(i) comply with all the provisions of this Agreement, as the same may hereafter
be amended in accordance with the terms of this Agreement, and Applicable Law in
connection with the conduct of its business and its participation in a Program;

(j) promptly give written notice to Bank of any material adverse change in its
business, properties, assets, operations or condition, financial or otherwise,
and any pending or threatened litigation involving a Program, Tax Related
Financial Product, or any other services or products provided by Company in
connection with any of the Programs;

(k) maintain and protect, and require its Operators maintain and protect, the
confidentiality of Customer Information furnished to Company or its Operators by
(or on behalf of) Bank or Cardholders;

(l) comply with Company’s privacy policy;

(m) provide to Bank such documentation and information that Bank may reasonably
request to confirm Company’s compliance with its obligations under this
Agreement;

 

Confidential    8   



--------------------------------------------------------------------------------

Execution Version

 

(n) participate, and allow Cardholders to participate in, certain agreed upon
Visa promotions and advertise or communicate, and require its participating
Operators to advertise and communicate, such promotions to Cardholders to the
extent Visa provides materials and support as agreed for each promotion;

(o) require each Operator who desires to participate in the Card Programs to
execute a Card Program Franchisee Agreement with Bank prior to providing,
marketing or otherwise participating in the Card Programs; provided, however,
that each Operator’s participation in the Card Programs shall be subject to
Bank’s approval in its sole discretion;

(p) require each Operator who desires to participate in the iPower Plus Line of
Credit Program to execute an addendum to the Card Program Franchisee Agreement
with Bank prior to providing, marketing or otherwise participating in such
Credit Product Program; provided, however, that each Operator’s participation in
the iPower Plus Line of Credit Program shall be subject to Bank’s approval in
its sole discretion;

(q) actively market, and require its Operators actively market, Company’s tax
planning and budget planning services to the general public on a as stand-alone
basis;

(r) require its Operators to maintain possession of all executed Card
applications and Credit Product acknowledgments, applications and consents for a
period of five years from the date of execution (or deliver the same to Bank, if
so requested by Bank, at Bank’s cost and expense);

(s) require its Operators to maintain hard copies of any other Card Deliverables
or Credit Documents that the Parties mutually agree to retain.

Section 4.2 Designated Contact.

Company shall designate a senior employee who shall serve as the primary contact
for Bank with respect to the Programs, and to provide such other technical and
operational support as Bank may reasonably request to implement and manage the
operation of all Programs.

Section 4.3 Security Approval Form.

Company shall require each Operator to complete any security approval form
required by each System (the “Security Form”) in respect of such Operator’s
location(s). Company shall distribute, collect and retain (for at least one year
following the date of collection) the Security Forms to be provided to Bank upon
Bank’s request. Company shall not distribute Cards to any Operator or location
that fails to complete a Security Form.

Section 4.4 Customer Service Support.

Company shall use commercially reasonable efforts to assist Bank in addressing
Cardholder issues, as requested by Bank from time to time.

Section 4.5 Unused Cards.

Company shall require each Operator to destroy any unused non-personalized Cards
within 40 Business Days after the end of each Tax Season (excluding the Pre Tax
Season) or within such other periods as mutually agreed upon by the Parties, at
Company’s expense. Company shall certify such destruction on a form to be
provided by Bank.

Section 4.6 Operators.

Company shall deliver instructions to Operators and Providers as required under
this Agreement and shall use commercially reasonable efforts to ensure that
Operators comply with all such instructions, including, but not limited to,
audit procedures to assess each participating Operator’s conformance to Company
policies and procedures related to the Programs. Bank may cease providing the
Card Programs or Credit Products described herein at any Operator location where
compliance with Applicable Law or the requirements set forth in this Agreement
have been found to be deficient by Bank or Company.

Section 4.7 System Integration.

Company and Operators will interface with Bank or its Card Processor and Credit
Processor(s) via an integration method to be mutually agreed by the Parties, and
at Company’s sole cost. Company shall establish such additional connections as
reasonably requested by Bank at Company’s expense.

 

Confidential    9   



--------------------------------------------------------------------------------

Execution Version

 

Section 4.8 Communications with Governmental Authorities.

Without first obtaining the express written consent of Bank, Company will not
communicate with, respond to inquiries from, or lobby any Regulatory Authority
or any official thereof, including without limitation any member of Congress,
official of the executive branch of the United States Government, state
legislator, or federal or state agency with respect to any matter which might,
in any way, affect any Program. The foregoing restriction shall not prevent
either Party from responding to any inquiries if: (a) the nature and timing of
the inquiry does not reasonably allow for prior input and approval from the
other Party, (b) the information being disclosed in such communication is
already in the public domain or agreed-upon by the Parties in advance as talking
points, or (c) the communication is in response to a request during the course
of an earnings call or other public disclosure required under applicable
securities laws, rules and regulations. Further, Company shall promptly notify
Bank of any such inquiries with respect to a Program and promptly provide Bank
with copies of any correspondence received pursuant to this Section 4.8, unless
otherwise prohibited by law. For the purpose of clarity, this Agreement shall
not restrict Company from engaging in Governmental Communications regarding
Company services or products not otherwise pertaining to a Program.

Section 4.9 Marketing of Programs.

(a) Program Promotion. Company shall use commercially reasonable efforts to
(i) actively promote the Programs to Operators and prospective Cardholders and
(ii) require participating Operators to actively promote the Programs to
Customers, including requiring participating Operators to advertise the Programs
to Customers through any means that Company, at its sole discretion, shall deem
appropriate, including making available, in Company locations, a
sales/information brochure to Customers. Notwithstanding the foregoing, Bank
understands and agrees that Company makes no representation or warranty
concerning participation in the Programs by any Operator, Customer, Employee or
other Person.

(b) Company’s Production of Marketing Materials. Company shall create and
produce Marketing Materials for each of the Programs of a character, quality and
quantity in its sole discretion.

(c) Bank’s Approval of Company’s Marketing Materials. Any and all Marketing
Materials produced by Company shall be subject to Bank’s prior approval, which
shall not be unreasonably withheld. Bank shall (i) complete its review of any
Marketing Materials submitted to it, and use commercially reasonable efforts to
obtain any approvals required by the Systems, within 10 Business Days following
such submission; (ii) ensure that the Marketing Materials comply with Applicable
Law, and furnish to Company for inclusion with such Marketing Materials all
notices and disclosures regarding Card Services or Credit Services that are
required by Applicable Law; and (iii) be responsible for the accuracy of the
content of the Marketing Materials relating to its own services and performance
obligations. Notwithstanding the foregoing, Company and not Bank shall be solely
responsible for ensuring that Marketing Materials comply with Applicable Law
insofar as they pertain to any Tax Related Financial Product or Company’s tax
planning or budget planning services.

(d) Bank’s Production of Marketing Materials; Company’s Approval of Bank’s
Marketing Materials. Bank agrees that Company may, in its sole discretion,
provide Cardholders with promotional offers related to the services provided by
Operators. Bank further agrees that any marketing or promotional materials that
Bank wishes to distribute to prospective Applicants, Cardholders, or Customers
regarding the Card Programs or Credit Programs or any of Bank’s current or
future products to be provided by Company shall be subject to Company’s prior
review and approval, which shall not be unreasonably withheld. Any such
materials which Company approves shall be produced and distributed by Bank at
Bank’s sole expense, unless otherwise mutually agreed upon by the Parties.

Section 4.10 Reimbursement of Termination and Performance Fees.

Prior to providing a Program, Company will provide Bank with certain projections
so that Bank may enter into a contract with (a) a Card Processor for the
provision of Processing Services, and (b) a Credit Processor for provision of
iPower Plus Line of Credit Program. If at the end of a Contract Year it is
determined that the projections such Contract Year have not been met due to the
following events (i) Company’s notifies Bank of its decision not to offer the
Card Programs and/or the iPower Plus Line of Credit Program, (ii) Company delays
the start of the Card Programs and/or the iPower Plus Line of Credit Program, or
(iii) less than a majority of Operators execute the Card Program Franchise
Agreement with Bank and the addendum to the Card Program Franchise Agreement
with Bank, then Company shall reimburse Bank for any termination fees or minimum
volume fees payable by Bank to the Card Processor of the Card Programs and/or
the Credit Processors of the iPower Plus Line of Credit Program.

 

Confidential    10   



--------------------------------------------------------------------------------

Execution Version

 

Section 4.11 [*]

ARTICLE V - REPRESENTATIONS AND WARRANTIES

Section 5.1 Mutual Representations and Warranties.

Company and Bank represent and warrant to each other that (i) this Agreement is
valid, binding and enforceable against each Party in accordance with its terms;
(ii) each Party is duly incorporated, validly existing and in good standing
under the laws of the state of its incorporation (with respect to Company) and
Federal law (with respect to Bank); (iii) each Party, and in the case of the
Company, its Operators, are authorized to do business in each state in which the
nature of each party’s activities makes such authorization necessary; and
(iv) each Party has the full power and authority to execute and deliver this
Agreement and to perform all its obligations and the performance does not
conflict with Company’s or Bank’s Articles of Incorporation, bylaws or any other
agreement, contract, lease or obligation to which Company or Bank is a party or
by which it is bound.

Section 5.2 Representations and Warranties of Company.

Company represents and warrants to Bank that:

(a) the Marketing Materials and any other materials and supplies, to the extent
created by or at the direction of Company or its Operators, subsidiaries,
affiliates or contractors, or to the extent they contain content relating to the
Company’s products, services and performance obligations, shall comply with
Applicable Law;

(b) all processing systems, software and hardware, and policies or procedures
used by Company and all rules and protocols covering Company’s Operators,
employees, agents, and independent contractors providing the services hereunder,
contain commercially reasonable protections and security enhancements, and
provide commercially reasonable safeguards and system protections, consistent
with industry standards, to prevent hacking, viruses, security breaches,
identity theft, fraud and loss of data, and to prevent any breach of Article IX,
the Gramm-Leach-Bliley Act and the applicable regulations promulgated
thereunder;

(c) all tax planning and budgeting services provided by Company in conjunction
or association with any Program under this Agreement shall comply with
Applicable Law;

(d) unless disclosed publicly otherwise by Company, there is not pending or
threatened against Company or any of its Operators, to the extent known by
Company, any litigation or proceeding, judicial, tax or administrative, the
outcome of which might materially adversely affect the continuing operations of
Company or its ability to perform its obligations under this Agreement; and

(e) as of the date of execution of this Agreement, no notice is required by the
Company to the Bank under Section 4.11.

Section 5.3 Representations and Warranties of Bank.

Bank represents and warrants to Company that:

(a) it has the financial capacity to make and shall make the full amount of
Cardholder Funds (as set forth in the Funds Transfer Information) accessible to
Cardholders at the times and in the manner required by the terms of this
Agreement;

(b) it has sufficient funds available at all times to pay, or cause the payment
of all Credit Product disbursements authorized for disbursement;

(c) any Card Processor or Credit Processor selected by Bank shall have the same
or better service standards as Bank’s current Credit Processor and Credit
Processor(s);

(d) any Cardholder Agreement or Credit Agreement shall be legally binding as to,
and shall be honored by, Bank unless deemed invalid, fraudulent or prohibited by
Applicable Law; and

(e) all processing systems, software and hardware, and policies or procedures
used by Bank and all rules and protocols covering Bank’s employees, agents, and
independent contractors providing the services hereunder, contain commercially
reasonable protections and security enhancements, and provide commercially
reasonable safeguards and system protections, consistent with industry
standards, to prevent hacking, viruses, security breaches, identity theft, fraud
and loss of data, and to prevent any breach of Article IX, the
Gramm-Leach-Bliley Act and the applicable regulations promulgated thereunder.

 

Confidential    11   



--------------------------------------------------------------------------------

Execution Version

 

(f) all Programs, and Bank services provided hereunder, including, but not
limited to, Processing Services, Card Services, Credit Services, Credit
Products, shall comply with Applicable Law.

(g) none of the Credit Products provided by Bank pursuant to this Agreement
constitute a refund anticipation loan.

(h) it owns, or has the right to use, all Intellectual Property necessary to
provide the iAdvance Credit Product Program described in Exhibit A-3.

ARTICLE VI - EXPENSES

Section 6.1 Expenses of Bank.

Bank shall pay any fees and penalties assessed by any System or Regulatory
Authority due to Bank’s actions or the actions of any Person retained by Bank.
Except as otherwise specifically set forth herein, Bank shall be responsible for
all operational costs and expenses of the Programs including, without
limitation, the costs of Processing Services and Card and Program production,
together with the costs of printing the Credit Documents associated with the
iPower Plus Line of Credit Product.

Section 6.2 Expenses of Company.

Company shall be solely responsible for the following: (i) advertising and other
expenses associated with the marketing of the Programs to its Customers,
Employees or other Persons; and (ii) if applicable, Company’s internal costs for
the design of Card plastics or other custom Marketing Materials that have design
changes from the standard plastics provided by Bank in the Card Programs.

ARTICLE VII - LIMITATION OF LIABILITY

Section 7.1 No Special Damages.

Neither Party shall be liable to the other for any special, indirect,
incidental, consequential, punitive or exemplary damages, even if such Party has
knowledge of the possibility of such damages. The limitation of liability
provided under this Section 7.1 shall not apply with respect to either Party’s
violations of the confidentiality provisions of Article IX and indemnity
obligations under Section 13.1.

Section 7.2 Disclaimers of Warranties.

Except as expressly set forth in this Agreement, each Party specifically
disclaims all warranties of any kind, express or implied, arising out of or
related to this Agreement, including without limitation, any warranty of
marketability or fitness for a particular purpose, each of which is hereby
excluded by agreement of the Parties.

ARTICLE VIII - TERM AND TERMINATION

Section 8.1 Term.

The term of this Agreement shall start on the Effective Date, and shall continue
from the Effective Date through October 31, 2011 (“Term”).

Section 8.2 Termination of Agreement for Cause.

This Agreement may be terminated upon the occurrence of any of the following
events:

(a) By mutual written agreement of the Parties within a mutually agreeable time
period.

(b) By either Party if the other Party fails to materially perform that Party’s
obligations hereunder, but only if the non-performing Party fails to cure such
breach within 30 days (5 days during Tax Season) after the non-performing Party
receives written notice specifying the failure. If the failure involves a
failure to pay, the right to terminate will accrue if the failure is not
remedied within 10 days after the non-performing Party receives written notice
hereunder.

(c) If there is a change in Applicable Law or an order from a Regulatory
Authority that prohibits or materially impairs a Party’s ability to perform its
obligations under this Agreement (“Adverse Change”), the Parties will meet
within 14 days of the affected Party’s written request to consider changes to
this Agreement and/or administration of the Program(s) to address such Adverse
Change. If the Parties are unable to agree to such changes within 30 days of the
date of the original notice, then the affected Party may terminate this
Agreement by providing written notice to the other Party.

(d) [*]

 

Confidential    12   



--------------------------------------------------------------------------------

Execution Version

 

Section 8.3 Termination of Program for Cause.

A Program may be terminated upon the occurrence of any of the following events:

(a) By mutual written agreement of the Parties within a mutually agreeable time
period.

(b) By either Party if the other Party fails to materially perform that Party’s
obligations hereunder, but only if the non-performing Party fails to cure such
breach within 30 days (5 days during Tax Season) after the non-performing Party
receives written notice specifying the failure. If the failure involves a
failure to pay, the right to terminate will accrue if the failure is not
remedied within 10 days after the non-performing Party receives written notice
hereunder.

(c) If there is a change in Applicable Law or an order from a Regulatory
Authority that prohibits or materially impairs a Party’s ability to sell,
collect funds, operate or provide a Program as contemplated by this Agreement,
the Parties will meet within 14 days of the affected Party’s written request to
consider changes to the administration of the Program to address such Adverse
Change. If the Parties are unable to agree to such changes within 30 days of the
date of the original notice, then the affected Party may terminate the Program
by providing written notice to the other Party.

(d) Immediately by either Party upon delivery to the non-terminating Party of a
termination notice if a Regulatory Authority orders Bank to cease providing a
Program.

(e) Immediately by either Party if the Parties are unable to develop mutually
acceptable changes to Program Documentation pursuant to Section 3.2(b)(ii).

(f) [*]

(g) [*]

Section 8.4 Effect of Termination.

In the event the Card Programs are terminated, the Credit Programs shall
automatically terminate. Upon the termination or expiration of this Agreement or
a Program for any reason, the Parties agree to cooperate in good faith to
perform the following: (i) Company’s immediate cessation of the facilitation of
all Card and/or Credit Product sales, to the extent applicable; (ii) pursuant to
the terms of this Agreement, Bank shall continue to provide Processing Services,
and to pay [*], with respect to all Cards and Credit Products processed as of
the date of termination until all Cards issued hereunder shall have expired or
been cancelled in accordance with their terms or the Cardholder Funds associated
therewith have been exhausted; and (iii) cooperate in order to ensure a smooth
and orderly termination of their relationship, an orderly wind-down of the
administration of the Programs and to preserve the goodwill of Cardholders. Upon
such termination or expiration, all rights and licenses granted by either Party
to the other Party shall immediately revert and be fully vested in the granting
Party, as applicable. In such event, each Party shall cease using the other
Party’s Intellectual Property; provided, however, that all outstanding Cards
shall remain in full force and effect and continue to be honored until they have
expired or been cancelled in accordance with their terms or the Cardholder Funds
associated therewith shall have been exhausted. Subject to the foregoing, each
Party shall dispose of materials containing the other Party’s name and
Intellectual Property within 60 Business Days following the effective date of
such termination or expiration at its expense. Each Party shall certify such
destruction on a form to be provided by the other Party.

Section 8.5 Survival.

In addition to any payment obligations arising prior to the termination or
expiration of this Agreement, the following provisions shall survive and
continue in accordance with their terms: Article V, Article VII, Article VIII,
Article IX, Article XI, Article XII and Article XIII.

ARTICLE IX - CONFIDENTIALITY

Section 9.1 Confidential Information.

The term “Confidential Information” means this Agreement and all proprietary
information, data, trade secrets, business information and other information of
any kind whatsoever which (i) a Party (“Discloser”) discloses, in writing,
orally or visually, to the other Party (“Recipient”) or to which Recipient or
its employees or agents obtain access to in connection with the negotiation and
performance of this Agreement, and which (ii) relates to (A) the Discloser and
its employees, customers and/or associates, or (B) Applicants and Cardholders
who have made confidential or proprietary information available to Company or
Bank, or either Party’s employees or agents. The definition of Confidential
Information shall include Customer Information as defined in Section 9.3.
Confidential Information does not include any information which a Party
rightfully has in its possession, information which a Party

 

Confidential    13   



--------------------------------------------------------------------------------

Execution Version

 

independently develops without violating the terms herein, information which is
or becomes known to the public other than by breach of this Section, and
information rightfully received by a Party from any Person without the
obligation of confidentiality.

Section 9.2 Protection of Confidential Information.

Recipient shall not disclose any Confidential Information to any Person without
the prior written consent of Discloser and Recipient shall safeguard all
Confidential Information with at least the same degree of care to avoid
disclosure as Recipient uses to protect its own proprietary and confidential
information, which, in any event, shall be no less than reasonable care.
Recipient shall not utilize any Confidential Information for any purpose
whatsoever other than for the purpose of performing its obligations under this
Agreement. Recipient shall disclose the Confidential Information only to those
of its employees and agents who need-to-know the same for the purpose of
performing this Agreement and shall advise such employees and agents of the
restrictions set forth with respect to the use of such Confidential Information.
Recipient shall be responsible and liable for the unauthorized disclosure of any
Confidential Information by its employees and agents. Unless otherwise
prohibited by law, Recipient shall (i) promptly notify Discloser of any legal
order, or any request for a legal order, to disclose Confidential Information
and (ii) cooperate with Discloser’s efforts to prevent or limit such disclosure.

Section 9.3 Compliance with the Gramm-Leach-Bliley Act.

(a) The purpose of this section is to ensure that this Agreement conforms to the
applicable provisions of the Gramm-Leach-Bliley Act (the “Act”). Company
acknowledges and agrees that “Non Public Personal Information” and “Personally
Identifiable Financial Information” (as defined in Sections 573.3(n) and
(o) respectively of the Office of Thrift Supervision Regulations on Privacy of
Consumer Information published at 12 CFR Chapter V) about Bank’s customers and
Cardholders shall be considered as confidential and proprietary information of
Bank, and shall not be disclosed to or shared with any Person without prior
written consent of Bank. Non Public Personal Information and Personally
Identifiable Financial Information are sometimes collectively called “Customer
Information”. Company agrees to implement and maintain appropriate measures
designed to meet the objectives of the guidelines establishing standards for
safeguarding of Customer Information as adopted from time to time by the Office
of Thrift Supervision. Except as provided in, and subject to the limitations
stated herein, neither Party will compile, sell or otherwise distribute any
lists of Bank’s customers/Cardholders for use by any third parties. Each Party
will instruct its employees, agents and contractors (including the Card
Processor, Credit Processor(s), Operators and Providers) as to the
confidentiality of the Customer Information and will not disclose any such
Customer Information to any Person. Each Party also agrees that any internal
dissemination of Customer Information and any dissemination to agents and
contractors shall be restricted to “a need to know basis” for the purpose of
performance hereunder. Each Party shall protect all Customer Information from
disclosure with no less than the same degree of care afforded by such Party to
protect its own Confidential Information. The foregoing restrictions on
disclosure of Customer Information shall apply for so long as is required under
Applicable Law.

(b) Each Party warrants, agrees and represents to the other that it (and/or its
processor) if applicable, will implement a security program including measures
designed to be in compliance with Payment Card Industry (“PCI”) Standards and
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information (collectively, the “Guidelines”). Each Party warrants and agrees
compliance with the Guidelines will be complete, and will provide the other
Party with a certificate of compliance within 120 days of the execution date of
this Agreement. Each Party has the right to make reasonable requests to inspect,
during normal business hours and upon 30 days advance written notice, the other
Party’s program, associated audit reports, summaries of test results or
equivalent measures taken by such other Party or its agents to ensure that its
security measures meet the objectives of the Guidelines in accordance with the
Rules and this Agreement.

(c) In carrying out the above-described obligations to secure and protect their
respective Customer Information, each Party agrees that it will protect the
other Party’s Customer Information and will require any of its service providers
or subcontractors to protect and safeguard the other Party’s Customer
Information to the same degree required of such Party for its own Customer
Information.

(d) Company agrees that in the event there is a breach of security resulting in
unauthorized disclosure of Bank’s Confidential Information, Company will
promptly notify Bank of such breach, the nature of such breach, and the
corrective action taken to respond to the breach.

 

Confidential    14   



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE X - NON-SOLICITATION.

Section 10.1 Bank’s Non-Solicitation.

Bank agrees that during the Term, Bank will not knowingly, without Company’s
prior written approval, directly solicit or attempt to solicit any Cardholders,
Customers, or Employees for any product or service provided by Bank (“Bank
Products”) except as provided herein. Following the Term, Bank will not use
information gained solely from Company to market Bank Products to Cardholders,
Customers, or Employees; provided, however, that Bank may continue to contact
Cardholders, Customers, and Employees and other Persons to market the Programs.
Bank may not market to a Customer or Employee who applied, but did not receive,
a Card or Credit Product from the Bank. Bank shall never offer to a Cardholder,
Customers, or Employees any other tax preparation service.

Section 10.2 [*]

ARTICLE XI - PROPRIETARY RIGHTS AND TRADEMARKS.

Section 11.1 Access to Marks.

During the Term, each Party hereby grants to the other Party a nonexclusive,
nontransferable, non-sublicensable, royalty-free right to include the Marks
designated by the granting Party in any approved advertising, promotional
literature, documentation and other Marketing Materials related to the Programs
and marketing efforts under this Agreement. A Party’s use of the other Party’s
Marks in any such advertisement, promotional literature, documentation and other
Marketing Materials will be subject to the granting Party’s prior review and
approval, such approval not to be unreasonably withheld or delayed.

Section 11.2 Restrictions.

Company and Bank each own all right, title and interest in and to their
respective Marks, along with all related intellectual property rights and
associated goodwill. A Party will comply with the guidelines and procedures
established by the other Party with respect to its use of such Party’s Marks and
will otherwise cooperate and agree upon the details of such identification. A
Party will not modify or alter the other Party’s Marks and will include an
appropriate trademark notice (e.g., ™ or ®, as the case may be) with each use of
any of such Marks. Neither Party will adopt brands, logos, trademarks, trade
name or other marks which are the same as or confusingly similar to the Marks of
the other Party. In no event and under no circumstances shall a Party use the
other Party’s Marks in any manner that is derogatory, negative, likely to
confuse any Person as to source of goods or services, or otherwise injurious to
the other Party, as determined by the other Party in its sole discretion. Upon
expiration or earlier termination of this Agreement, each Party will immediately
cease all display, advertising and use of all Marks of the other Party.

Section 11.3 Reservation of Rights.

No right, title or interest in, to or under any existing copyright, patent,
trademark or, trade secret (collectively, the “Existing Proprietary Rights”) of
any Party are created or assigned or otherwise transferred to the other Party
pursuant to this Agreement. Nothing in this Agreement constitutes a work for
hire agreement, and nothing in this Agreement constitutes an agreement by a
Party to assign or otherwise convey title to any Existing Proprietary Rights to
the other Party. Each Party will retain full ownership of and title to all
equipment, materials, hardware and other items provided by such Party in
connection with the Programs.

Section 11.4 Press Releases and Public Statements.

Neither Party shall issue any press release (or make any other public
announcement or respond to any interview request) related to this Agreement, the
Programs, or the transactions contemplated hereby without the prior written
approval of the other Party hereto, except as may be necessary to comply with
Applicable Law, including, without limitation, applicable securities laws, rules
and regulations. The foregoing restriction shall not prevent either party from
responding to any interview request or public inquiry if (a) the information
being disclosing in such communication is already in public domain or
agreed-upon by the Parties in advance as talking points and (b) either (i) the
nature and timing of the interview request or public inquiry does not reasonably
allow for prior input and approval from the other Party, or (ii) the information
being disclosed in such communication is in response to a request during the
course of an earnings call or other public disclosure required under applicable
securities laws, rules and regulations. If any such disclosure is so required,
the Party making the disclosure shall, to the extent practicable, consult with
the other Party prior to making the disclosure, and the Parties shall use all
reasonable efforts to agree upon a text for such disclosure that is satisfactory
to both Parties. The Parties shall coordinate any and all public external
communications, including any press releases related to this Agreement.

 

Confidential    15   



--------------------------------------------------------------------------------

Execution Version

 

Section 11.5 Regulatory Examination and Financial Information.

Each Party agrees to submit to any examination which may be required by any
Regulatory Authority with audit and examination authority over the other Party,
to the fullest extent required by such Regulatory Authority. Each Party shall
also provide to the other Party any information which may be required by any
Regulatory Authority in connection with its audit or review of either Party or
any of the Programs and shall reasonably cooperate with such Regulatory
Authority in connection with any audit or review of a Party.

ARTICLE XII - RECORDS AND AUDIT RIGHTS

Section 12.1 Maintenance of Records.

Each Party shall maintain all records relating to the performance of its
obligations under this Agreement as required by Applicable Law, and in any
event, for a period of 5 years from the date such record is generated.

Section 12.2 Review of Records.

Throughout the Term and for 2 years thereafter, each Party shall have the right,
upon 5 Business Days’ prior written notice to the other Party, to review the
other Party’s books and records and to inspect the physical operations
pertaining to the other Party’s participation in the Programs, including without
limitation each Party’s compliance with Section 4.5 and Section 8.4. Such
reviews shall be conducted no more frequently than once per calendar year, and
the Party conducting the same shall use reasonable care not to interfere with
the other Party’s normal business operations. Any such review shall be made
during regular business hours where such books and records or physical
operations are maintained, and shall be conducted without disruption on the
Party’s behalf by an independent auditor or other Person reasonably satisfactory
to the other Party. Neither Party’s acceptance of any information, nor its
inspection or audit of records, however, shall waive its right later to dispute
the accuracy or completeness of any information supplied by the Party being
audited. In the event any such audit establishes an underpayment of commission
by Bank to Company, Bank shall pay the amount of any undisputed deficit within
20 Business Days of notification of such deficiency. Any audit shall be
conducted at the auditing Party’s sole expense, provided, however, that if an
audit establishes an underpayment of commission by Bank to Company greater than
5% of the total commission then due and payable to Company, Bank shall pay for
the costs and expenses of such audit. Bank reserves the right to review
Company’s audit results, and in the event such audit establishes an overpayment,
then Company shall pay Bank any undisputed amount of the overpayment within 20
Business Days of notification of such overpayment. If the Parties cannot
promptly resolve the dispute through good-faith discussions, the Parties shall
diligently proceed to resolve such dispute in accordance with the terms of
Section 13.6 of the Agreement.

Section 12.3 Reports.

Within thirty (30) days after the end of each calendar quarter during the Term,
Bank shall furnish to Company one or more written reports detailing Cardholder
use in that calendar quarter. The reports shall, in totality, or as mutually
agreed by the Parties, specify (i) with respect to each Cardholder, (A) an
identification number unique to each Cardholder; (B) the Credit Product(s)
purchased by such Cardholder; (C) the number of Loads on each Card; and (D) the
commission payable to Company as a result of such purchases; (ii) the number of
active Cards with positive balances; (iii) the number of active Cards with zero
balances; (iv) the total amount of commissions payable to Company in respect of
that calendar quarter; and (v) such other information as mutually agreed upon
from time to time by the Parties.

ARTICLE XIII - GENERAL PROVISIONS

Section 13.1 Indemnification.

(a) Each Party (an “Indemnifying Party”) agrees to indemnify, defend and hold
harmless the other Party, its parent, subsidiaries and affiliates, and their
respective officers, directors, employees and permitted assigns, as such (each,
an “Indemnified Party”), against any direct or indirect losses or expenses,
including without limitation court costs, discovery costs, expert witness and
attorneys fees, judgments, settlement payments, assessments, fines and penalties
(collectively, “Losses”) arising from any breach of a representation or warranty
or any failure to fulfill a covenant of this Agreement by the Indemnifying
Party, where such Loss is sustained directly by the Indemnified Party, and/or
any Losses arising from any Third Party Claim. As used herein, the term “Third
Party Claim” means any legal action, claim, demand, investigation, audit,
inquiry, or enforcement, assessment, arbitration or other proceeding brought or

 

Confidential    16   



--------------------------------------------------------------------------------

Execution Version

 

threatened against any Indemnified Party by any Person who is not an Indemnified
Party or by any Regulatory Authority as a result of the following: (i) any
breach of a representation or warranty or any failure to fulfill a covenant of
this Agreement by either Party shall be indemnified by that Party; (ii) any
alleged violation of law in connection with Company’s tax planning or budget
planning services (i.e., the Jackson Hewitt Money Manager), or Company’s
sweepstake promotions, shall be indemnified by Company and shall not be subject
to indemnification by Bank; (iii) any alleged violation of law with respect to
Credit Products shall be indemnified by Bank; and (iv) any alleged actions or
omissions by either Party or its agents to the extent not addressed in
Section 13.1(a)(i)-(iii) above, shall be indemnified by that Party.
Notwithstanding the foregoing, but subject to Section 13.1(a)(ii), neither
Company nor Bank shall have liability as an Indemnifying Party hereunder if it
is determined by an arbitration panel or a court of competent jurisdiction
entering a final non-appealable order, or otherwise making a final
non-appealable written finding, that any Loss that otherwise would be
indemnifiable hereunder was proximately caused in substantial part by the
failure of an Indemnified Party to perform its obligations under this Agreement.

(b) Bank agrees to indemnify and hold harmless the Company, its parent,
subsidiaries and affiliates, and their respective officers, directors, employees
and permitted assigns, against any Losses arising from a Third Party Claim that
the Intellectual Property used by Bank to provide the iAdvance Credit Product
Program described in Exhibit A-3 (“iAdvance IP Third Party Claims”) infringes or
violates a Person’s interest in such property

(c) [*]

(d) If any Claim is asserted against any Indemnified Party by any Person in
respect of which the Indemnified Party may be entitled to indemnification under
this Section 13.1, written notice of such Claim shall promptly be given to the
Indemnifying Party within 60 days of knowledge of the claim or demand. The
Indemnifying Party shall have the right to assume control (subject to the right
of the Indemnified Party to Participate at the Indemnified Party’s expense and
with its counsel) of the defense or settlement of the matter. The failure of a
Party to notify the other Party of such claim or demand within 60 days from the
date of its receipt shall result in waiver of any rights the Indemnified Party
may otherwise have only if the failure of a Party to so notify the other Party
prejudices the other Party with respect to such claim or demand. Notwithstanding
anything contained herein to the contrary, the Indemnifying Party shall not
consent to the entry of a judgment or enter into a settlement which (i) does not
include an unconditional release of the Indemnified Party by the claimant for
all liabilities with respect to the claim or demand, or (ii) otherwise adversely
affects the rights of the Indemnified Party, without the Indemnified Party’s
consent, which shall not be unreasonably withheld.

Section 13.2 Relationship of Parties

Bank and Company agree they are independent contractors to each other in
performing their respective obligations hereunder. Nothing in this Agreement or
in the working relationship being established and developed hereunder shall be
deemed, nor shall it cause, Bank and Company to be treated as partners, joint
ventures, or otherwise as joint associates for profit.

Section 13.3 Governing Law

The Parties acknowledge that Bank, as a federally charted savings association,
is regulated by the Office of Thrift Supervision, and is therefore subject to
federal law, and entitled to preemption from state laws to the fullest extent
permitted by Applicable Law. In any matters not so preempted (if any), this
Agreement shall be governed by laws of: (i) the State of New York, exclusive of
its conflicts of law provisions, with respect to Bank’s claims against Company;
and (ii) the State of South Dakota, exclusive of its conflicts of law
provisions, with respect to Company’s claims against Bank.

Section 13.4 Entire Agreement; Amendments

This Agreement (including the exhibits and attachments hereto) constitutes the
entire agreement between the Parties and supersedes all prior agreements,
understandings, and arrangements, oral or written, between the Parties with
respect to the subject matter hereof, including without limitation the Original
Agreement. This Agreement may not be modified or amended except by an instrument
or instruments in writing signed by the Party against whom enforcement of any
such modification or amendment is sought.

Section 13.5 Disputes

(a) Duty to Notify. In the event of any dispute, controversy, or claim arising
out of or relating to this Agreement (“Dispute”), the Party raising such Dispute
shall notify the other promptly and no later than 60 days from the date of its
discovery of the Dispute. In

 

Confidential    17   



--------------------------------------------------------------------------------

Execution Version

 

the case of a Dispute relating to account or transaction statements or similar
matter, the failure of a Party to notify the other Party of such Dispute within
60 days from the date of its receipt shall result in such matter being deemed
undisputed and accepted by the Party attempting to raise such Dispute.

(b) Cooperation to Resolve Disputes. The Parties shall cooperate and attempt in
good faith to resolve any Dispute promptly by negotiating between persons who
have authority to settle the Dispute and who are at a higher level of management
than the persons with direct responsibility for administration and performance
of the provisions or obligations of this Agreement that are the subject of the
Dispute.

(c) Arbitration. Any Dispute which cannot otherwise be resolved as provided in
Section 13.6(b) shall be resolved by arbitration conducted in accordance with
the commercial arbitration rules of the American Arbitration Association (AAA),
and judgment upon the award rendered by the arbitral tribunal may be entered in
any court having jurisdiction thereof. The arbitration tribunal shall consist of
a single arbitrator mutually agreed upon by the Parties or designated by the
AAA. The place of arbitration shall be New York, New York, for any claims by
Bank, and Sioux Falls, South Dakota, for any claims by Company, unless otherwise
agreed. The arbitral award shall be final and binding. The Parties waive any
right to appeal the arbitral award. Each Party may seek judicial assistance:
(i) to compel arbitration, (ii) to obtain interim measures of protection prior
to or pending arbitration, (iii) to seek injunctive relief in the courts of any
jurisdiction as may be necessary and appropriate to protect the unauthorized
disclosure of its proprietary or confidential information, and (iv) to enforce
any decision of the arbitrator, including the final award.

(d) Confidentiality. The arbitration proceedings shall be as confidential and
private as permitted by Applicable Law. The Parties shall not disclose the
existence, content or results of any proceedings, and materials submitted in
connection with such proceedings shall not be admissible in any other
proceeding.

Section 13.6 Force Majeure

In the event either Party is unable to perform its obligations hereunder due to
a Force Majeure Event such Party will so notify the other Party promptly and
shall be relieved of any liability hereunder flowing from such inability to
perform, until such time that the Force Majeure Event has ended. A “Force
Majeure Event” means acts of God, fire, power outages, widespread communications
network failures, governmental or regulatory changes, acts of war, terrorism. No
Party shall be held responsible for delays in implementation or performance
caused solely by the other Party hereto. Any such delay, which occurs during the
Term, shall result, at the option of and upon timely notice by the non-delaying
Party, in an extension of all prospective implementation schedule deadlines
equal to the period of delay caused solely by such delaying Party.

Section 13.7 Drafting Presumption

Both Parties agree that they participated in the drafting of this Agreement, and
in the event that any dispute arises in the interpretation or construction of
this Agreement, no presumption shall arise that either one Party or the other
drafted this Agreement.

Section 13.8 Notices

Notices shall be effective hereunder when and only when they are reduced to
writing and delivered, by next day delivery service, with proof of delivery, or
mailed by certified or registered mail, return receipt requested, to the
appropriate party at its address stated below or to such Party and at such
address as may be designated by notice hereunder. Notices shall be deemed given
on the date delivered or date of attempted delivery, if service is refused.

 

Bank:

  

Company:

MetaBank d/b/a Meta Payment Systems    Jackson Hewitt Inc. 5501 S. Broadband
Lane    3 Sylvan Way, Box 264 Sioux Falls, South Dakota 57108    Parsippany, New
Jersey 07054 Attn: General Counsel    Attn: Financial Products Department With a
copy to:    With a copy to: MetaBank d/b/a Meta Payment Systems    Jackson
Hewitt Inc. 5501 S. Broadband Lane    3 Sylvan Way, Box 264 Sioux Falls, SD
57108    Parsippany, New Jersey 07054 Attn: Senior VP, Credit    Attn: Legal
Department

 

Confidential    18   



--------------------------------------------------------------------------------

Execution Version

 

Section 13.9 Severability

To the fullest extent possible each provision of this Agreement shall be
interpreted in such fashion as to be effective and valid under Applicable Law.
If any provision of this Agreement is declared void or unenforceable for
particular facts or circumstances, such provision shall remain in full force and
effect for all other facts or circumstances. If any provision of this Agreement
is declared entirely void or unenforceable, such provision shall be deemed
severed from this Agreement, which shall otherwise remain in full force and
effect.

Section 13.10 Counterparts.

This Agreement may be executed in one or more counterparts (including via
facsimile), each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.

Section 13.11 No Waiver

No failure or delay by either Party in requiring strict compliance with any
obligation or provision of this Agreement (or in the exercise of any right or
remedy provided herein) and no custom or practice at variance with the
requirements hereof shall constitute a waiver or modification of any such
obligation, requirement, right or remedy or preclude exercise of any such right
or remedy or the right to require strict compliance with any obligation set
forth herein. No waiver of any particular default or any right or remedy with
respect to such default shall preclude, affect or impair enforcement of any
right or remedy provided herein with respect to any subsequent default. No
approval or consent of either Party to a matter requiring such approval or
consent shall be effective unless in writing and signed by an authorized
representative of the party approving or consenting. Consent or approval may
also be withheld for so long as the other Party is in default of any of its
obligations under this Agreement.

IN WITNESS WHEREOF, this Agreement is executed by the Parties’ authorized
officer or representative as of the date set forth above.

 

COMPANY   MetaBank, d/b/a Meta Payment Systems By:  

/s/ Michael Yerington

  By:  

/s/ Brad Hanson

Name:   Michael Yerington   Name:   Brad Hanson Title:   President and Chief
Executive Officer   Title:   President

 

Confidential    19   



--------------------------------------------------------------------------------

Execution Version

 

Exhibit A

[*]

 

Confidential    20   



--------------------------------------------------------------------------------

Execution Version

 

Exhibit A-1

iPower Card for Disbursements Program

This Exhibit A-1 is attached to, and is part of, an Amended and Restated
Marketing Agreement between Jackson Hewitt Inc. (“Company”) and MetaBank d/b/a
Meta Payment Systems (“Bank”) dated November 17, 2008 (the “Agreement”).

1. iPower Card for Disbursements Program Description.

(a) [*]

(b) [*]

(c) Expiration. Each iPower Card for Disbursements shall carry an expiration
date on its face of December 31 immediately following the issuance date or on
such other date as the Parties may mutually agree. Cardholder’s access to his or
her Cardholder Funds will cease on the expiration date and any remaining funds
shall be disbursed as provided in the Cardholder Agreement.

(d) Pricing. Attachment 1 to Exhibit A-1 sets forth the complete list of the
Cardholder fees that a Cardholder may be charged in connection with such
Cardholder’s receipt and use of an iPower Card for Disbursements. Cardholder
fees for the iPower Card for Disbursements are subject to change by Bank with
the prior written approval of Company. Cardholder fees that are charged to a
Cardholder and assessed after a Cardholder has activated an iPower Card for
Disbursements shall be deducted by Bank from such Cardholder’s Cardholder Funds
and remitted as appropriate.

2. iPower Card for Disbursements Program Terms and Conditions. Upon 15 Business
Days’ prior written notice to Company, Bank may propose any adjustments or
additions to the iPower Card for Disbursements Program; provided, however, that
any such modifications are subject to Company’s prior written approval, which
approval shall not be unreasonably withheld. Any such changes shall be
documented in a revised Exhibit A-1, which shall be attached to this Agreement
in lieu of the previous Exhibit A-1. Bank may revise the Cardholder Agreement
from time to time pursuant to Section 3.2 of the Agreement.

3. Miscellaneous.

(a) Design. Bank shall produce, at its expense, all Cards based upon the design
mutually approved by Bank and Company. Company shall design the front of the
Cards, which may include Company Intellectual Property. Bank shall provide the
design for the back of the Cards, including appropriate Bank-related Marks as to
the issuer of the Cards, appropriate ATM logos, and customer service phone
numbers and website addresses. Bank shall furnish all disclosures required by
Applicable Law to appear on the Cards. Company shall have the right at any time
to modify the design of the Cards (including to change the branding thereof)
upon reasonable notice to and approval of Bank (such approval shall not be
unreasonably withheld or delayed), and Bank shall produce new Cards to reflect
such modifications; provided, however, if Company requests a card design change,
Company will reimburse Bank for the cost of any unused Card inventory. Moreover,
if the Card modifications requested by Company require a material increase in
the cost of the Cards, Company shall reimburse Bank for the cost difference
related to the requested modification; provided, however, that Bank shall submit
an invoice to Company for any such costs and shall provide documentation
evidencing such costs upon Company’s request. The form, design and content of
the Cards shall be subject to any required approval or design standards of Bank
and the Systems.

(b) Defective Manufacture. Bank shall produce the Cards, including encoding and
embossing, in conformity with System Rules. If any Cards are defective, Bank
shall promptly replace such Cards at its own expense.

(c) Card Functionality. Bank will be the issuer of all Cards. All Cards may be
used to pay for purchases, cash withdrawals, and any other expenses that are
allowed by Applicable Law, subject to the Cardholder Agreement. After issuance,
each Card shall have the ability to accept Loads and, when available and subject
to Bank’s approval of an application, Credit Disbursements. All Cardholder Funds
shall be Federal Deposit Insurance Corporation insured.

(d) Cardholder Agreement. All aspects of the relationship between Bank and
Cardholders shall be governed by the terms of the Cardholder Agreement.

(e) Cardholder Access to Cardholder Funds. Bank shall take commercially
reasonable efforts to ensure that each Cardholder shall at all times have the
ability to access his or her Cardholder Funds through (i) PIN-based POS
terminals that accept the selected

 

Confidential    21   



--------------------------------------------------------------------------------

Execution Version

 

System’s Cards, (ii) ATMs owned or operated by Bank, (iii) any third party
vendor networks retained by Bank to provide surcharge-free ATM access without
any transaction fees or costs charged by Bank unless authorized by Company, and
(iv) System merchants, as described in the Cardholder Agreement.

4. Omnibus Account.

(a) Funding. With respect to each Customer to whom a Card was issued to receive
the proceeds of Tax Related Financial Products, Bank shall notify Company and
the Providers of the Omnibus Account into which Providers will deposit funds.
Company shall use commercially reasonable efforts to encourage Providers to make
such deposits via wire. Company shall use commercially reasonable efforts to
ensure Providers provide additional reconciliation support to Bank, as
reasonably required, to enable Bank to settle on a daily basis. All
discrepancies in any amount so settled shall be resolved and corrected within 3
Business Days.

(b) Funds Transfer Information. Bank shall, at its own cost and expense, provide
Company and/or a Provider with an automated means to transmit Funds Transfer
Information to Bank. Provider shall bear all costs related to transmitting funds
via wire transfer or ACH credit and Bank shall bear all costs related to its
receipt of such funds.

(c) Company’s Liability. If Company delivers to Bank incorrect Funds Transfer
Information such that the funds credited to the Omnibus Account on behalf of a
Cardholder by Bank does not match the amount authorized for disbursement on the
Cardholder’s behalf by Provider, then Company shall be liable for any excess
amount, if any, which was incorrectly identified as Cardholder Funds.

5. Definitions. Capitalized terms not defined in this Exhibit A-1 have the
meanings set forth for such terms in the Agreement.

 

Confidential    22   



--------------------------------------------------------------------------------

Execution Version

 

Attachment 1 to Exhibit A-1

iPower Card for Disbursements Program Fee Schedule

 

DESCRIPTION

   Pre May 1st     Post May 1st    Employee
Card    HSBC

Enrollment Fees

          

Activation Fee

     0       0      0      0

Maintenance Fees

          

Monthly Fee

     0     $ 3.95      0    $ 3.95

Dormancy Fee

     0       0      0      0

Closure Fees

          

Cancellation Fee

     0       0      0      0

Load Fees

          

Convenience Fee (Direct Deposit)

     0       0      0      0

Convenience Fee (Retail Location)

     0       0      0      0

Convenience Fee (MoneyGram)

     0       0      0      0

Convenience Fee (Western Union)

     0       0      0      0

Convenience Fee (PayXone)

     0       0      0      0

Convenience Fee (PayPal)

     0       0      0      0

Convenience Fee (Visa ReadyLink)

   $ 0.99     $ 0.99    $ 0.99    $ 0.99

Signature Transaction Fees

          

Signature Transaction Fee (Domestic)

     0       0      0      0

Signature Transaction Fee (Int’l)

     0       0      0      0

Signature Transaction Decline Fee (Domestic)

     0       0      0      0

Signature Transaction Decline Fee (Int’l)

     0       0      0      0

PIN Transaction Fees

          

PIN Transaction Fee (Domestic)

   $ 0.50     $ 0.25    $ 0.25    $ 0.25

PIN Transaction Fee (Int’l)

   $ 0.50     $ 0.25    $ 0.25    $ 0.25

PIN Transaction Decline Fee (Domestic)

   $ 0.25     $ 0.25    $ 0.25    $ 0.25

PIN Transaction Decline Fee (Int’l)

   $ 0.25     $ 0.25    $ 0.25    $ 0.25

ATM Transaction Fees

          

ATM Withdrawal Fee (Domestic)

   $ 2.50     $ 1.50 (2 free per month)    $ 1.50    $ 1.50 (2 free per month)

ATM Withdrawal Fee (Int’l)

   $ 4.00     $ 2.95    $ 2.95    $ 2.95

ATM Balance Inquiry Fee (Domestic)

   $ 0.50     $ 0.50    $ 0.50    $ 0.25

ATM Balance Inquiry Fee (Int’l)

   $ 1.50     $ 1.50    $ 1.50    $ 1.50

ATM Decline Fee (Domestic)

   $ 0.95     $ 0.50    $ 0.50    $ 0.25

ATM Decline Fee (Int’l)

   $ 1.95     $ 0.50    $ 0.50    $ 0.50

Cash Advance Transaction Fees

          

Over-the-Counter Withdrawal Fee (Domestic)

     2.50 %   $ 4.95    $ 4.95    $ 4.95

Over-the-Counter Withdrawal Fee (Int’l)

     2.50 %   $ 4.95    $ 4.95    $ 4.95

Other Transaction Fees

          

Send Cash Fee (Card to Bank Account)

   $ 2.50 (250 max)     $ 0.99    $ 0.99    $ 0.99

Send Cash Fee (Bank to Card)

     0       0      0      0

 

Confidential    23   



--------------------------------------------------------------------------------

Execution Version

 

DESCRIPTION

   Pre May 1st     Post May 1st     Employee
Card     HSBC  

Send Cash Fee (Customer Initiated ACH)

     N/A       N/A       N/A       N/A  

Phone Service Fees

        

Automated Voice Response Fee (Per Call)

   $ 2.50 (5 free combined w/ Live Agent)       0       0       0  

Live Agent Service Fee (Per Call)

   $ 2.50 (5 free combined w/ IVR)     $ 2.00 (2 free per month)     $ 1.50    
$ 2.00 (2 free per month)  

Statement Fees

        

Paper Statement Fee (Mail)

   $ 2.95     $ 2.95     $ 2.95     $ 2.95  

Shipping Fees

        

Replacement Card Fee

   $ 4.95     $ 4.95     $ 4.95     $ 4.95  

Express Shipping Fee

   $ 15     $ 15     $ 15     $ 15  

Bill Pay Fees

        

Bill Pay Fee (Electronic)

   $ 2.50 (250 max)     $ 0.45     $ 0.45     $ 0.45  

Bill Pay Fee (Paper Check)

   $ 2.50 (250 max)     $ 0.99     $ 0.99     $ 0.99  

Bill Pay Fee (Check Cancellation)

   $ 9.95     $ 9.95     $ 9.95     $ 9.95  

Misc Fees

        

Foreign Exchange Mark Up

     3 %     3 %     3 %     3 %

 

Confidential    24   



--------------------------------------------------------------------------------

Exhibit A-2

iPower Card with iAdvance Program

This Exhibit A-2 is attached to, and is part of, an Amended and Restated
Marketing Agreement between Jackson Hewitt Inc. (“Company”) and MetaBank d/b/a
Meta Payment Systems (“Bank”) dated November 17, 2008 (the “Agreement”).

1. iPower Cards with iAdvance Program Description.

(a) Conversion of Non-Personalized Cards. If the Cardholder of a
non-personalized Card loads value to his/her Card from a source other than
proceeds of a Tax Related Financial Product or a Tax Refund, such action shall
be deemed to be a request for a personalized Card pursuant to Paragraph
(b) below, which Card shall be referred to as an “iPower Card with iAdvance”.
Upon conversion of a non-personalized Card to a personalized Card, the
personalized Card may become eligible for enrollment in the iAdvance Credit
Product Program (as described in Exhibit A-3), subject to certain eligibility
requirements outlined in Exhibit A-3. Each iPower Card with iAdvance is a Card,
as that term is defined in this Agreement.

(b) Request for Personalized Cards. Any Cardholder who initially received a
non-personalized Card, including, without limitation, any Customer, may, at any
time, directly request from Bank that Bank issue such Cardholder a personalized
Card. Bank shall deliver such personalized Card to such Cardholder via first
class mail not later than 10 Business Days after receipt of the request. Any
Applicant who did not initially receive a non-personalized Card pursuant to
Paragraph 3(a) of this Exhibit A-1 shall apply for an iPower Card with iAdvance
directly from Bank. Upon Bank’s approval of the application, Bank shall issue an
iPower Card with iAdvance with the Applicant’s name, expiration date and unique
account number embossed on the Card and establish a Cardholder’s Card account
for such Cardholder that is ready for immediate use. Bank shall deliver the
iPower Card with iAdvance and a Card Packet to such Cardholder via first class
mail within 10 Business Days after approval of the Card application.

(c) Expiration. Each iPower Card with iAdvance shall carry an expiration date on
its face of the month and year 36 months after the issuance of the Card.
Cardholder’s access to his or her Cardholder Funds will cease on the expiration
date and any remaining funds shall be disbursed as provided in the Cardholder
Agreement.

(d) Pricing for iPower Cards with iAdvance Program. Attachment 1 to Exhibit A-2
sets forth the complete list of the Cardholder fees that a Cardholder may be
charged in connection with such Cardholder’s receipt and use of an iPower Card
with iAdvance after May 1 of the Tax Season in which such Cardholder received
his or her iPower Card. Cardholder fees for the iPower Cards with iAdvance are
subject to change by Bank with the prior written approval of Company. Cardholder
fees that are charged to a Cardholder and assessed after a Cardholder has
activated an iPower Card with iAdvance shall be deducted by Bank from such
Cardholder’s Cardholder Funds and remitted as appropriate.

2. Other Terms; Miscellaneous. Paragraphs 2, 3, 4 and 5 of Exhibit A-1 shall
also apply to the iPower Card with iAdvance Program provided, however, that
whenever the term “iPower Card for Disbursements” is used, such word shall be
replaced with “iPower Card with iAdvance”.

 

25



--------------------------------------------------------------------------------

Attachment 1 to Exhibit A-2

iPower Card with iAdvance Program Fee Schedule

 

DESCRIPTION

   Fee

Enrollment Fees

  

Activation Fee

     0

Maintenance Fees

  

Monthly Fee

   $ 3.95

Dormancy Fee

     0

Closure Fees

  

Cancellation Fee

     0

Load Fees

  

Convenience Fee (Direct Deposit)

     0

Convenience Fee (Retail Location)

     0

Convenience Fee (MoneyGram)

     0

Convenience Fee (Western Union)

     0

Convenience Fee (PayXone)

     0

Convenience Fee (PayPal)

     0

Convenience Fee (Visa ReadyLink)

   $ 0.99

Signature Transaction Fees

  

Signature Transaction Fee (Domestic)

     0

Signature Transaction Fee (Int’l)

     0

Signature Transaction Decline Fee (Domestic)

     0

Signature Transaction Decline Fee (Int’l)

     0

PIN Transaction Fees

  

PIN Transaction Fee (Domestic)

   $ 0.25

PIN Transaction Fee (Int’l)

   $ 0.25

PIN Transaction Decline Fee (Domestic)

   $ 0.25

PIN Transaction Decline Fee (Int’l)

   $ 0.25

ATM Transaction Fees

  

ATM Withdrawal Fee (Domestic)

   $ 1.50 (2 free per month)

ATM Withdrawal Fee (Int’l)

   $ 2.95

ATM Balance Inquiry Fee (Domestic)

   $ 0.50

ATM Balance Inquiry Fee (Int’l)

   $ 1.50

ATM Decline Fee (Domestic)

   $ 0.50

ATM Decline Fee (Int’l)

   $ 0.50

Cash Advance Transaction Fees

  

Over-the-Counter Withdrawal Fee (Domestic)

   $ 4.95

Over-the-Counter Withdrawal Fee (Int’l)

   $ 4.95

Other Transaction Fees

  

Send Cash Fee (Card to Bank Account)

   $ 0.99

Send Cash Fee (Bank to Card)

     0

Send Cash Fee (Customer Initiated ACH)

     N/A

Phone Service Fees

  

Automated Voice Response Fee (Per Call)

     0

Live Agent Service Fee (Per Call)

   $ 2.00 (2 free per month)

Statement Fees

  

Paper Statement Fee (Mail)

   $ 2.95

Shipping Fees

  

 

26



--------------------------------------------------------------------------------

DESCRIPTION

   Fee  

Replacement Card Fee

   $ 4.95  

Express Shipping Fee

   $ 15  

Bill Pay Fees

  

Bill Pay Fee (Electronic)

   $ 0.45  

Bill Pay Fee (Paper Check)

   $ 0.99  

Bill Pay Fee (Check Cancellation)

   $ 9.95  

Misc Fees

  

Foreign Exchange Mark Up

     3 %

 

27



--------------------------------------------------------------------------------

Exhibit A-3

iAdvance Credit Product Program

This Exhibit A-3 is attached to, and is part of, an Amended and Restated
Marketing Agreement between Jackson Hewitt Inc. (“Company”) and MetaBank d/b/a
Meta Payment Systems (“Bank”) dated November 17, 2008 (the “Agreement”).

1. Availability of iAdvance Credit Product. Not later than 30 days after the
execution date of this Agreement, Bank shall begin providing a Credit Product
consisting of an open-end line of credit known as “iAdvance Line of Credit by
MetaBank” (“iAdvance Credit Product”) to Personalized Cardholders who satisfy
the eligibility requirements set forth below.

2. Eligibility for iAdvance Credit Product

The iAdvance Credit Product shall be available to Personalized Cardholders
(a) who meet the underwriting criteria established by Bank; (b) who have wages
or other sources of income or benefits made available to them by an electronic
transfer to the Omnibus Account on behalf of such Personalized Cardholder on a
regular interval (“Recurring Load Transactions”); (c) who authorize Bank to
initiate automated transfers from their iPower Cards with iAdvance for purposes
of repaying amounts owed under the Credit Agreement for iAdvance (as defined in
Paragraph 3(a) below; and (d) whose iPower Cards with iAdvance are not frozen,
under legal process (such as a garnishment order), or have a negative balance. A
Personalized Cardholder approved to receive the iAdvance Credit Product cannot
have more than one iAdvance Credit Product account established at any time. Each
Personalized Cardholder approved for the iAdvance Credit Product shall be a
participant in the iAdvance Credit Product Program.

3. iAdvance Credit Product Terms. The terms and conditions applicable to the
iAdvance Credit Product, including the fees charged to a Cardholder for advance
requests, are appended as Attachment 1 to Exhibit A-3 (the “iAdvance Credit
Agreement”).

4. Marketing Expectations for iAdvance Credit Product Program

(a) In conjunction with the iPower Card with iAdvance Program described in
Exhibit A-2, Company agrees to actively promote, advertise and market the
iAdvance Credit Product Program, at Company’s sole expense, through the use of
Marketing Materials, to existing and prospective Cardholders at Company’s sole
cost and expense, except as provided herein. Company will perform its
obligations under this Agreement in accordance with Applicable Law and the
Branding Standards. “Branding Standards” means the Branding and Messaging
Standards and Minimum Advertising Requirements established by Bank for the
advertising, promotion and marketing of the iAdvance Credit Product, as set
forth on Attachment 2 to Exhibit A-3 attached hereto, which Branding Standards
may be amended by Bank from time to time in its sole and absolute discretion. To
the extent the Branding Standards conflict with any of the terms or requirements
set forth in this Agreement, the terms of this Agreement shall prevail.

(b) Company agrees to exercise commercially reasonable efforts to market the
iAdvance Credit Product Program at Operator locations and elsewhere both during
and after Tax Season at its sole expense.

(c) Marketing Materials include, without limitation, the prominent display of
signage communicating the availability and material terms of the iAdvance Credit
Product Program at point of service and at other areas in its locations, and
also includes counter cards, posters, FAQ inserts, and overhead signs (if
available).

5. Definitions. All other capitalized terms not defined in the context of a
provision of this Exhibit A-3 have the meanings set forth in the Agreement.

 

28



--------------------------------------------------------------------------------

Attachment 1 to Exhibit A-3

iAdvance Credit Product Program

iAdvance Credit Agreement

Bank will provide to Company a copy of the iAdvance Credit Agreement in advance
of each Tax Season, which agreement may be amended from time to time by Bank
pursuant to Section 3.2(b)(i) of this Agreement.

 

29



--------------------------------------------------------------------------------

Attachment 2 to Exhibit A-3

iAdvance Credit Product Branding Standards

Bank will provide to Company a copy of the iAdvance Credit Product Branding
Standards, together with any subsequent amendments thereto.

 

30



--------------------------------------------------------------------------------

Exhibit A-4

[*]

 

31



--------------------------------------------------------------------------------

Exhibit A-5

iPower Plus Line of Credit Program

This Exhibit A-5 is attached to, and is part of, an Amended and Restated
Marketing Agreement between Jackson Hewitt Inc. (“Company”) and MetaBank d/b/a
Meta Payment Systems (“Bank”) dated November 17, 2008 (the “Agreement”).

1. Product Description

The Parties agree to cooperate in good faith to develop and launch a Credit
Product, tentatively called “iPower Plus Line of Credit” or the “iPower Plus
Line of Credit Program, which includes the following characteristics:

(a) No later than November 17, 2008 and throughout the 2008/2009 Tax Season,
Bank and Company will offer Customers the opportunity to apply for iPower Plus
Line of Credit at participating Operator locations. Prior to September 1 of each
subsequent Tax Season during the Term of this Agreement, Bank and Company shall
negotiate in good faith to mutually agree on the terms and scope under which the
iPower Plus Line of Credit Program will be offered for the upcoming Tax Season.
Notwithstanding anything to the contrary set forth in this Agreement, if Bank
can offer the iPower Plus Line of Credit Program on commercially reasonable
terms, it will offer such Credit Program.

(b) Company will actively market, and require its participating Operators to
actively market, the availability of iPower Plus Line of Credit to Customers at
Operator locations and elsewhere, subject to the marketing requirements set
forth in Section 4.9 of the Agreement.

(c) Company will collect such information from Customers as the Parties agree is
necessary for Customers to apply for the iPower Plus Line of Credit at
participating Operator locations.

(d) Bank will underwrite Applicants using Bank’s underwriting criteria.

(e) Company and Bank will agree on Customers to market for iPower Plus Line of
Credit.

(f) Bank will create terms and conditions for the iPower Plus Line of Credit
Program (the “iPower Plus Line of Credit Credit Agreement”) to be appended as
Attachment 1 to Exhibit A-5.

(g) [*]

(h) [*]

(i) [*]

2. Definitions. Capitalized terms not defined in this Exhibit A-5 have the
meanings set forth for such terms in the Agreement.

 

32



--------------------------------------------------------------------------------

Attachment 1 to Exhibit A-5

iPower Plus Line of Credit

Credit Agreement

Bank will provide to Company a copy of the iPower Plus Line of Credit Credit
Agreement in advance of each Tax Season, which agreement may be amended from
time to time by Bank pursuant to Section 3.2(b)(ii) of this Agreement.

 

33



--------------------------------------------------------------------------------

Attachment 2 to Exhibit A-5

iPower Plus Line of Credit

Jackson Hewitt Requirements Document

Bank will provide to Company a copy of the Jackson Hewitt Requirements Document,
together with any subsequent amendments thereto.

 

34



--------------------------------------------------------------------------------

Exhibit B

SLAs of Card Processor and Credit Processors

1. Card Processor, on Bank’s behalf, shall provide the following customer
support services:

 

  a. Processing of all authorization and settlement transactions made with or on
a Card and providing authorization availability (90-day average) meeting or
exceeding 98% less scheduled maintenance;

 

  b. Processing of all payments and adjustments made to a Card. Real time
payments will be posted within one hour of receipt by Card Processor. All
transactions will be posted within 24 hours of receipt;

 

  c. Maintaining and updating Cardholder information;

 

  d. Providing customer service with customer service personnel capable of
serving English and Spanish-speaking Cardholders to assist Cardholders
contacting customer service via phone, fax or in writing with issues or problems
related to Cards. Card Processor will provide call center services meeting an
average speed of answer (30-day average) of 45 seconds on 85% of the calls;

 

  e. Providing Web services for Cardholder to view Card transactions; the
Website will meet or exceed 98% availability (30-day average) less scheduled
maintenance;

 

  f. Providing Cardholders with a, 24-hours per day, 7 days per week mechanism
for obtaining and /or hearing Card information in English and Spanish over the
telephone, including through an interactive voice response (IVR) unit; the IVR
will meet or exceed 98% availability (30-day average) less scheduled
maintenance;

 

  g. Cooperating and working with all parties involved in the sales, issuance,
loading, acceptance of the Cards, and merchants accepting the Card for purchases
or cash withdrawals;

 

  h. Providing reasonable assistance, on an on-going basis, to Bank in resolving
Cardholder or vendor problems related to the Cards or the use, issuance, sale or
reloading thereof; and respond within 48-hours; and

 

  i. Providing a mechanism for Cardholder dispute resolution ensuring compliance
with appropriate regulatory requirements.

2. The Credit Processor for the iAdvance Credit Product Program, on Bank’s
behalf, shall provide the following customer support services:

 

Category

  

Description

  

SLA Standards

Cardholder Support       Average Speed of Answer-IVR    A call that terminates
in IVR tree after success market. Measures the utility of IVR response to tree
to provide self service answer.    85% of calls answered within 10 seconds as of
connection; 100% calls within 1 minute as of connection. Abandon Rate    Rate at
which IVR calls are abandoned while in queue due to prolonged delay waiting for
service    Monthly abandon rate of 4 percent or less for all programs combined.

 

System Availability

   IVR:    98% daily availability (30 day average) Web:    98% daily
availability (30 day average)

 

35



--------------------------------------------------------------------------------

Transactional Data Website Data Records- Reporting

   Availability    By 6 am Central Time daily Data Variance    Accurate &
complete data file-allowing reconciliation of transactions to account balance
and authorizations.

Problem Management

   Helpdesk/Technical Support    Credit Processor will provide a support group
and the telephone number to Bank that will be available Monday through Friday
during the hours of 8:00 a.m. to 6:00 p.m. (CT) to take incoming calls from Bank
for assistance requests and to address technical questions and issues with
respect to the provision of the credit processing services.

3. The Credit Processors for the iPower Plus Line of Credit Program, on Bank’s
behalf, shall provide the following customer support services:

Web Support Services:

 

Measurement Criteria

  

Measurement

Window

Critical Processing Time Uptime Percentage

   Monthly >98% - On-Line Availability 8:00AM – 1:00AM EST Monday thru Sunday –
Excluding Maintenance Window    > 98% - On-Line Availability 8:00AM – 1:00AM EST
Monday thru Sunday– Excluding Maintenance Window    < 98% - On-Line Availability
8:00AM – 1:00AM EST Monday thru Sunday– Excluding Maintenance Window   

Average Response Time

   Monthly <.499 seconds (not including Authorization transactions)    >.500
seconds (not including Authorization transactions)    <.99 seconds
(Authorizations transactions only)    >.100 seconds (Authorization transactions
only)   

Problem Management

   Helpdesk/Technical Support    24/7 Availability Cardholder/Client Impact   
Acknowledgement within 1 hour Non-Cardholder Impact/Business Issue   
Acknowledgment within 1 Business Day

 

36



--------------------------------------------------------------------------------

Phone Support Services:

 

Measurement Criteria

  

Measurement

Window

Inbound Cardholder Service Calls – average speed of answer 25 seconds on 85% of
Calls    Monthly Inbound Cardholder Service Calls – > 96% of callers not
abandoning after 25 seconds    Monthly

 

37